NO.
12-06-00060-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
§          
 
IN RE: GRIFFIN OIL COMPANY, INC.,
GRIFFIN FUELS, L.P.,
RICHARD           §          ORIGINAL PROCEEDING
GRIFFIN AND MARY ANN
GRIFFIN,
RELATORS
§          
 


















 
 

MEMORANDUM OPINION
            Griffin Oil Company, Inc., Griffin
Fuels, LP, Richard Griffin, and Mary Ann Griffin (collectively, the “Griffins”)
seek mandamus relief against Respondent, the Honorable Campbell Cox II, Judge
of the 145th Judicial District Court, Nacogdoches County, Texas.  The Griffins allege that Respondent abused
his discretion by granting Morgan Oil Company’s motion to compel production of
certain financial documents and information from the Griffins.
            Mandamus is “an
extraordinary remedy, available only in limited circumstances.”  Walker v. Packer, 827 S.W.2d
833, 840 (Tex. 1992).  Mandamus will
issue to correct a clear abuse of discretion when there is no other adequate
remedy at law.  Id.  After carefully reviewing the Griffins’
petition, the reporter’s record, and Morgan Oil’s response, we conclude that
the order complained of does not constitute an abuse of Respondent’s discretion.  Therefore, we need not address whether the
Griffins have an adequate remedy at law. 

            The petition
for writ of mandamus is denied. 
The stay of February 27, 2006 is lifted, and Morgan’s motion to
reconsider the stay order is overruled as moot.
                                                                                                     DIANE DEVASTO    
                                                                                                                Justice
Opinion delivered March 31,
2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
(PUBLISH)